DETAILED ACTION
Applicant’s amendment and arguments filed July 15, 2022 is acknowledged.
Claims 1, 2, 8, 12, 14, 16, and 19 have been amended.
Claims 3, 7, 9, 10, 13, 17, and 20 are cancelled.  Claims 21-24 have been newly added.
Claims 1, 2, 4-6, 8, 11, 12, 14-16, 18, 19, and 21-24 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 11, 12, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (U.S. Patent Application Publication # 2022/0085941 A1) in view of Li et al. (hereinafter Li) (U.S. Patent Application Publication # 2020/0288409 A1), and further in view of Young et al. (hereinafter Young) (U.S. Patent Application Publication # 2020/0389799 A1).
Regarding claim 1, Chen teaches and discloses a system (figures 6-7) comprising: one or more processors (processor; [0073); a memory (memory; [0073]); and one or more components stored in the memory and executable by the one or more processors to perform operations comprising: 
receiving, by a user equipment (terminal device; [0088]), data indicative of a slot format (TDD UL/DL configuration; figure 1; [0107]) for a wireless communication associated with a base station (base station; [0089]) and the user equipment (terminal device), the slot format comprising an uplink portion (U, figure 1; [0107]), a flexible portion (S, special subframe; figure 1; [0107]), and a downlink portion (D, figure 1; [0107]) ([0107]; [0108]; teaches the terminal device receiving a system frame UL/DL configuration comprising an UL, DL, and special time slot transmitted by the base station; figure 1), the uplink portion including an identifier associated with the base station ([0013]; [0060]; [0097]; teaches a base station ID is included in the uplink subframe); and 
measuring a signal during a time period associated with the flexible portion of the wireless communication, wherein the signal is received as interference at a device associated with the base station ([0038]; [0039]; [0107]; teaches measuring a signal and determining interference during the special time slot period of the wireless communication); and selecting a wireless channel for at least one of the base station based at least in part on the frequency, and the identifier associated with the base station ([0144]; [0157]; [0158]; teaches determining the channel/frequency for the base station based in part on the frequency and base station ID). 
However, Chen may not expressly disclose determining at least a frequency and a power level associated with the signal; determining that the frequency corresponds to a microwave backhaul communication frequency; determining that the power level meets or exceeds a threshold power level; and selecting a wireless channel for at least one of the base station or a microwave backhaul transceiver based at least in part on the power level meeting or exceeding the threshold power level.
Nonetheless, in the same field of endeavor, Li teaches determining at least a frequency (such as a mmW frequency; [0032]) and a power level (received power level) associated with the signal ([0013]; [0032]; [0034]; teaches determining a power level and frequency spectrum); determining that the frequency corresponds to a microwave backhaul communication frequency ([0032]; teaches determining that the frequency is associated with a mmW frequency); determining that the power level meets or exceeds a threshold power level ([0034]; teaches determining whether transmission power level satisfies or exceeds a threshold value); and selecting a wireless channel for at least one of the base station or a microwave backhaul transceiver based at least in part on the power level meeting or exceeding the threshold power level ([0034]; [0082]; [0085]; teaches determining selecting a radio frequency spectrum band based on the power level satisfying or exceeding a threshold value).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining selecting a radio frequency spectrum band based on the power level satisfying or exceeding a threshold value as taught by Li with the method and system as disclosed by Chen for the purpose of managing a link budget in the wireless communication network, as suggested by Li.
However, Chen, as modified by Li, may not expressly disclose determining that the interference is from a microwave interference, and the signal characteristic corresponding to the microwave backhaul communication.
Nonetheless, in the same field of endeavor, Young teaches and suggests determining that the interference is from a microwave interference, and the signal characteristic corresponding to the microwave backhaul communication (abstract; [0011]; [0033]; [0048]; claim 1; teaches determining interference in a fixed microwave network and signal corresponding to a backhaul communication in the fixed microwave network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining interference in a fixed microwave network and signal corresponding to a backhaul communication in the fixed microwave network as taught by Young with the method and system as disclosed by Chen, as modified by Li, for the purpose of optimizing parameters of a microwave network, as suggested by Young.

Regarding claim 2, Chen, as modified by Li and Young, further teaches and suggests receiving, from the user equipment, interference information determined by the user equipment; wherein selecting the wireless channel is further based at least in part on the interference information ([0038]; [0039]; [0107]; [0144]; [0157]; [0158]; teaches receiving interference information and determining a frequency/channel). 

Regarding claims 8 and 16, Chen teaches and discloses a method comprising: receiving, by a user equipment (terminal device; [0088]), data indicative of a slot format (TDD UL/DL configuration; figure 1; [0107]) for a wireless communication (figures 6-7), associated with a base station (base station; [0089]) and the user equipment (terminal device; [0088]), the slot format comprising at least an uplink portion (U, figure 1; [0107]) and a flexible portion (S, special subframe; figure 1; [0107]) ([0107]; [0108]; teaches the terminal device receiving a system frame UL/DL configuration comprising an UL, DL, and special time slot transmitted by the base station; figure 1), the uplink portion including an identifier associated with the base station ([0013]; [0060]; [0097]; teaches a base station ID is included in the uplink subframe); and 
measuring a signal during a time period associated with the flexible portion of the wireless communication, wherein the signal is received as interference at a device associated with the base station ([0038]; [0039]; [0107]; teaches measuring a signal and determining interference during the special time slot period of the wireless communication); selecting a wireless resource for at least one of the base station or a backhaul transceiver based at least in part on the identifier associated with the base station ([0144]; [0157]; [0158]; teaches determining the channel/frequency for the base station based in part on the frequency and base station ID).
However, Chen may not expressly disclose determining a signal characteristic associated with the signal; determining that the signal characteristic corresponds to a microwave backhaul communication; determining that a power level associated with the signal meets or exceeds a threshold power level; and selecting a wireless resource for at least one of a base station or a backhaul transceiver based at least in part on the power level meeting or exceeding the threshold power level.
Nonetheless, in the same field of endeavor, Li teaches and discloses determining a signal characteristic associated with the signal ([0013]; [0032]; [0034]; teaches determining a power level and frequency spectrum); determining that the signal characteristic corresponds to a microwave backhaul communication ([0032]; teaches determining that the frequency is associated with a mmW frequency); determining that a power level associated with the signal meets or exceeds a threshold power level ([0034]; teaches determining whether transmission power level satisfies or exceeds a threshold value); and selecting a wireless resource for at least one of the base station or a backhaul transceiver based at least in part on the power level meeting or exceeding the threshold power level and the identifier associated with the base station ([0034]; [0082]; [0085]; teaches determining selecting a radio frequency spectrum band based on the power level satisfying or exceeding a threshold value).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining selecting a radio frequency spectrum band based on the power level satisfying or exceeding a threshold value as taught by Li with the method and system as disclosed by Chen for the purpose of managing a link budget in the wireless communication network, as suggested by Li.
However, Chen, as modified by Li, may not expressly disclose determining that the interference is from a microwave interference, and the signal characteristic corresponding to the microwave backhaul communication.
Nonetheless, in the same field of endeavor, Young teaches and suggests determining that the interference is from a microwave interference, and the signal characteristic corresponding to the microwave backhaul communication (abstract; [0011]; [0033]; [0048]; claim 1; teaches determining interference in a fixed microwave network and signal corresponding to a backhaul communication in the fixed microwave network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining interference in a fixed microwave network and signal corresponding to a backhaul communication in the fixed microwave network as taught by Young with the method and system as disclosed by Chen, as modified by Li, for the purpose of optimizing parameters of a microwave network, as suggested by Young.

Regarding claims 11 and 18, Chen, as modified by Li and Young, discloses the claimed invention, but may not expressly disclose wherein the wireless resource comprises at least one of: a wireless channel associated with the base station or the backhaul transceiver; a transmission power level associated with the base station or the backhaul transceiver; a modulation scheme associated with the base station or the backhaul transceiver; a radio access technology associated with the wireless communication; or a serving base station associated with the wireless communication.
Nonetheless, Li further teaches wherein the wireless resource comprises at least one of: a wireless channel associated with the base station or the backhaul transceiver; a transmission power level associated with the base station or the backhaul transceiver; a modulation scheme associated with the base station or the backhaul transceiver; a radio access technology associated with the wireless communication; or a serving base station associated with the wireless communication ([0085]; [0088]; teaches a power level associated with base station or backhaul transceiver).

Regarding claims 12 and 19, Chen, as modified by Li and Young, further teaches and suggests receiving, from the user equipment, interference information associated with the user equipment; wherein selecting the wireless resource is further based at least in part on the interference information ([0038]; [0039]; [0107]; [0144]; [0157]; [0158]; teaches receiving interference information and determining a frequency/channel).

Regarding claim 14, Chen, as modified by Li and Young, further teaches and suggests receiving an indication that the identifier was detected by a device associated with the backhaul transceiver; wherein selecting the wireless resource is further based at least in part on the indication ([0144]; [0157]; [0158]; teaches determining the channel/frequency for the base station based in part on the frequency and base station ID).

Claims 4, 5, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (U.S. Patent Application Publication # 2022/0085941 A1) in view of Li et al. (hereinafter Li) (U.S. Patent Application Publication # 2020/0288409 A1) and Young et al. (hereinafter Young) (U.S. Patent Application Publication # 2020/0389799 A1), and further in view of Ling (U.S. Patent Application Publication # 2017/0215091 A1).
Regarding claims 4 and 21, Chen, as modified by Li and Young, discloses the claimed invention, but may not expressly disclose receiving an indication that the identifier was detected by a sensor associated with the microwave backhaul transceiver; and wherein selecting the wireless channel is further based at least in part on the indication.
Nonetheless, in the same field of endeavor, Ling teaches and suggests receiving an indication that the identifier was detected by a sensor associated with the microwave backhaul transceiver; and wherein selecting the wireless channel is further based at least in part on the indication ([0033]; [0034]; [0035]; claim 26).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor associated with a microwave backhaul node as taught by Ling with the method and system as disclosed by Chen, as modified by Li and Young, for the purpose of performing measurement in the system in order to minimize interference.

Regarding claims 5, 22, and 24, Chen, as modified by Li, Young, and Ling, discloses the claimed invention, but may not expressly disclose wherein the identifier is received as interference at the sensor associated with the microwave backhaul transceiver.
Nonetheless, Ling further teaches and suggests wherein the identifier is received as interference at the sensor associated with the microwave backhaul transceiver ([0035]; [0039]).

Claims 6, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (U.S. Patent Application Publication # 2022/0085941 A1) in view of Li et al. (hereinafter Li) (U.S. Patent Application Publication # 2020/0288409 A1) and Young et al. (hereinafter Young) (U.S. Patent Application Publication # 2020/0389799 A1), and further in view of Stirling-Gallacher et al. (hereinafter Stirling-Gallacher2) (U.S. Patent Application Publication # 2019/0068237 A1).
Regarding claims 6, 15, and 23, Chen, as modified by Li and Young, discloses the claimed invention, but may not expressly disclose wherein: the microwave backhaul transceiver is associated with a 28 GHz frequency; and the base station is associated with at least one of Band 257 or Band 261.
Nonetheless, in the same field of endeavor, Stirling-Gallacher2 further teaches and suggests wherein: the microwave backhaul transceiver is associated with a 28 GHz frequency; and the base station is associated with at least one of Band 257 or Band 261 ([0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a backhaul link associated with 28 GHz and eNBs associated with the cellular network as taught by Stirling-Gallacher2 with the method and system as disclosed by Chen, as modified by Li and Young, for the purpose of performing measurement in the system in order to minimize interference.

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4-6, 8, 11, 12, 14-16, 18, 19, and 21-24 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 
For independent claims 1, 8, and 16, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed in the above new ground(s) of rejection as necessitated by Applicant’s amendment.
For dependent claims 2, 4-6, 11, 12, 14, 15, 18, 19, and 21-24, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claims 1, 8, and 16, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
October 18, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477